Citation Nr: 1627191	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-24 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 
 
2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran served on active duty from July 1967 to June 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2015, the Veteran testified at a hearing before the undersigned; a transcript of this testimony of record.    

The case was previously before the Board in April and November 2015, when it was remanded for examination.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran experienced noise exposure during service as a field artillery crewmember during active duty.  

2.  The Veteran has current hearing loss and tinnitus disabilities which the probative evidence links to his military noise exposure.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, sensorineural hearing loss may be presumed to have been incurred during active military service if they are manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In addition, if there is continuity of symptomatology since service for a disease listed in 3.309 as chronic, then service connection is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b) (2015).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served on active duty from July 1967 to June 1969.  His military specialty was as a field artillery crewmember.  Accordingly it is conceded that the Veteran experienced acoustic trauma in the form of noise exposure from artillery weapons fire during service.  Service treatment records do not show complaints of, treatment for, or diagnosis of hearing loss or tinnitus during service. Audiology testing on entrance examination in June 1967 and separation examination in June 1969 revealed normal hearing.  

Private medical records dated in February 2006 confirm a diagnosis of bilateral sensorineural hearing loss and of tinnitus caused secondary to the hearing loss.  

In December 2009 VA audiology examination of the Veteran was conducted with audiology findings confirming that the Veteran had a current hearing loss disability for VA purposes.  See, 38 C.F.R. § 3.385.  The Veteran reported a history of military noise exposure from artillery weapons fire.  The examiner's opinion was that the Veteran's hearing loss and tinnitus were recent in onset, being about 8 years ago, and was not related to the military noise exposure.  

A private otolaryngology treatment record dated November 2014 again indicates the Veteran's current diagnosis of bilateral sensorineural hearing loss.  The physician specifically noted the Veteran's military noise exposure history along with a reported history of decreased hearing dating that period of time.  

Testimony from the Veteran at his August 2015 hearing was to the effect that he experienced acoustic trauma in the form of artillery noise exposure during service and that he had experience a worsening of his ability to hear dating from that point.  The Veteran's wife also stated that she had noticed a deterioration in the Veteran's his ability to hear dating from 1969.  

A September 2015 medical opinion from a private otolaryngologist links the Veteran's current hearing loss and tinnitus disabilities to the acoustic trauma experienced by the Veteran during active service.  

A February 2016 addendum by a VA audiologist restated an opinion that the Veteran current hearing loss was not due to service because normal hearing was noted on both entry and separation examination reports.  

The record clearly establishes that Veteran has current hearing loss and tinnitus disabilities and that the Veteran had military noise exposure.  The only question is whether the current disabilities are the result of the Veteran's military noise exposure.  The opinion of VA audiologists is that there is no link.  The Veteran and has wife report lay observations of him experiencing decreased hearing from service to the present.  The Veteran's private otolaryngologist specifically links the Veteran's current hearing loss and tinnitus to the documented military noise exposure.  

The Veteran and his wife are competent to report symptoms of hearing loss continually since service.  These reports are credible.  The opinion of the Veteran's private physician also is more probative when considered in light of this credible lay evidence.  Based on continuity of symptomatology and the otolaryngologist's medical opinion, the Board finds that the evidence is supports that the Veteran's hearing loss and tinnitus are related to noise exposure during a period of service.  As such, service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).



ORDER

Service connection for bilateral hearing loss is granted. 
 
Service connection for tinnitus is granted.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


